DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020, 12/14/2021, and 1/27/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10640113. Although the claims at issue are not identical, they are not patentably distinct from each other because they are worded identical other than the clarifying amendments just prior to allowance of the patented case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015-0081150 A1, hereinafter D1, in view of US 6814414 B1, hereinafter D2.
D1,  which  is  considered  to  be  the  closest  prior  art  to  the  subject  matter  of  claim  1, discloses control  systems  for  controlling  a  vehicle  comprising:  a  control  unit  (10)  configured  to  calculate  minimum  speed  using a  gravity  force  value  function,  calculate   vehicle deceleration, actively manage to a target deceleration to  either  zero  speed,  or a  selectable  near  zero speed, and prevent the vehicle from rolling backwards on grade, wherein the calculated deceleration is determined by  estimating  a  grade  and  a  load  of  the  vehicle;  and  inverter  systems (112, 114) utilizing a speed feedback (see paragraphs [0018], [0023],  [0027],  [0045],  [0065];  and  figures  IA,  2A).
Claim 1 differs  from  D1  in  that  a  vehicle  control  system  comprises  a  controller  configured to automatically prevent the  deceleration  of  a  vehicle  from  exceeding  an  upper  non-zero  limit  by controlling one or more of a brake or a motor of the vehicle,  wherein  the  controller  is  configured to  one  or  more  of  actuate  the  brake  or  supply  current  to  the  motor  of  the  vehicle to prevent rollback of the  vehicle  while  the  vehicle  is  moving  up  the  grade  at  a  non-zero  speed. However,  this  feature  would  be  easily  conceived  by  a  person  skilled  in  the  art  from  D1  considering  that  the  control  unit  is  configured  to  automatically  control  the  torque  output  of  the  traction  motor  
  As to claim 2, the  additional features characterized in that the controller is configured to one  or more of actuate the brake or supply current to the motor to prevent the rollback of the vehicle while an operator of the vehicle continues to actuate an acceleration input device(see paragraph [0018]). 
As to claim 3, the additional features characterized in that the controller is configured to one or more of actuate the brake or supply current to the motor to prevent the rollback of the vehicle subsequent to release of an acceleration input device of the vehicle by an operator, (would be easily conceived by a  person  skilled  in  the  art  from  D1  considering  that  the  control unit  (116)  is  configured  to  calculate  or  otherwise  determine  vehicle  deceleration  and  to actively manage to a  target  deceleration,  to  either  zero  speed  or  selectable  near  zero  speed,  as an operator lets off  of  the  accelerator  pedal;  and  this  allows  the  vehicle  (10)  to  hold  zero  speed or near zero speed on grade without knowing information about grade and/or  load,  and prevents the vehicle (12) from rolling backwards on grade (see paragraph [0024]; and  figures  2A-2B). )
As to claim 4, the additional  features characterized in that the controller is configured to monitor the deceleration of the vehicle while the vehicle is moving in a selected direction of travel the controller also configured to automatically prevent the deceleration of the vehicle from exceeding the upper non-zero limit by automatically controlling one or more of  torque  generated by  the  motor  or  actuation  of  the  brake  of  the  vehicle  while  the  vehicle  is  moving  in  the  selected  direction  of  travel  up  the  grade,  (would  be  easily  conceived   by  a  person  skilled  in  the  art  from  D1  
As to claim 5, the additional features characterized in that the controller  is  configured  to monitor the deceleration of the vehicle and  automatically  prevent the  deceleration of the vehicle from exceeding the upper non-zero limit responsive to travel of the vehicle up the  grade of the route that is a non-zero  grade, (would be easily conceived by a person skilled in the art from D1 considering automatically controlling a torque output of at least one traction motor of the vehicle, based at least  m  part on the calculated deceleration, to a target deceleration of the vehicle to a selected speed (see  paragraph  [0065])).   
As to claim 6, the additional features characterized m that the controller is configured  to automatically prevent the deceleration of the vehicle from exceeding the upper non-zero limit responsive to the vehicle reaching a  zero-speed condition and  prior to the vehicle beginning  to roll back down the  grade,  (would  be  easily  conceived by  a person  skilled  in  the  art  from  D1  considering that the control unit is configured  to automatically control  the  torque output  of  the  traction motor to hold the zero speed or the near zero speed of the vehicle on  the grade to prevent rollback of the vehicle (see  paragraph  [0055])).  
As to claim 7, the additional features characterized in that the controller is configured to automatically prevent the  deceleration  of  the vehicle from exceeding the upper non-zero limit by actuating the brake of  the  vehicle,  and  the  controller is configured  to subsequently release the brake and maintain a position of  the  vehicle  on  the  grade  and  without  the  vehicle rolling back down the grade by controlling the  motor of the vehicle, ( is merely  a matter of design option in light of D2 stating  increasing a first braking pressure in a first wheel brake of the at least one rear wheel to inhibit a rollback of a vehicle (see claim 1)). It would have been obvious to one of ordinary skill in the art at the time of filing 
As to claim 8, the additional features are  disclosed  by  D1  in  that  each  wheel  (20) is driven by a three-phase alternating-current (AC), induction type wheel  motor  (18);  and  the  control unit is configured to  automatically  control  the  torque  output  of  the  traction  motor  to  hold the zero speed or  the  near  zero  speed  of  the  vehicle  on  the  grade  to  prevent  rollback  of the vehicle (see paragraphs [0020], [0055];  and  figure  2A).  
As to claim 9, the additional features characterized  m  that  the  controller  1s  configured  to prevent  rollback  of  the  vehicle  by  applying   a  direct  current  to  the  motor  and  not  applying   the brake of the vehicle, (would be easily conceived by a person skilled in the art from  D1 considering controlling the torque output  of  the  at  least  one  traction motor,  based  at  least in part on the calculated deceleration, to a target deceleration of the vehicle  to  a  selected  speed, without  applying  a  service  brake  of  the  vehicle  (see  paragraph  [0071])).  
As to claim 10, the additional features characterized in that the controller is configured to  prevent rollback of the vehicle by applying a direct current to the motor and also applying the brake of the vehicle, (would be easily conceived by a person skilled in the art from D1 considering that the  control unit is configured to automatically control the torque output of the traction motor  to hold  the  zero speed or the near zero speed of the vehicle on the grade to prevent rollback of the vehicle (see  paragraph [0055]) and D2 considering increasing a first braking pressure in a first wheel brake of the at  least one rear wheel to inhibit a rollback of a vehicle (see  claim  1)) It would have been obvious to one of ordinary skill in the art at the time of filing to modify the rollback control of D1 to include using brakes as disclosed in D2 as it merely involves using a known device in a known way with predictable results with the benefit being redundancy or cost efficient spreading of the needed force.  

As to claim 12, the additional features characterized in that the controller is configured to determine the upper non-zero limit responsive to a decrease in acceleration of the vehicle, (is merely a matter of design choice in light of D1 stating that the control unit is configured to automatically control  the torque output of the traction motor to hold the zero speed or the near zero speed of the vehicle on  the  grade  at  least  partially  responsive  to  at  least  one  of  an acceleration of the vehicle decreasing, or deactivation of an operator accelerator  control  of  the vehicle (see paragraph [0053])).
As to claim 13, the additional features characterized in that the controller is configured to  determine the upper non-zero limit such that the upper non-zero limit decreases for heavier payloads of the vehicle, slower speeds of the vehicle, or steeper grades of the route and such that the upper non-zero limit increases for lighter payloads of the vehicle, faster speeds of the vehicle, or flatter grades of  the route, (is merely a matter of design choice in light  of D1 stating that the control unit is  configured  to  automatically control the torque  output of  the traction motor to hold the  zero  speed  or  the  near  zero  speed  of  the vehicle on  the  grade  at  least partially responsive to at least one of  an  acceleration  of  the  vehicle decreasing, or deactivation of an operator  accelerator  control  of  the  vehicle  (see  paragraph  [0053])). 
As to claim 14, D1, which is considered to be  the  closest  prior art to the subject matter of  claim 14, discloses a method for controlling a vehicle, comprising the steps of: calculating minimum  speed using a gravity force value function; calculating vehicle deceleration and actively managing to a 
Claim 14 differs from D1 in that a method comprises the step of automatically preventing the deceleration of a vehicle from exceeding an upper non-zero limit by controlling one or more of a brake or a motor of the vehicle, wherein deceleration of the vehicle is prevented from exceeding the upper non-zero limit by one or more actuating the brake or supplying current to the motor of the vehicle to prevent rollback of the vehicle while the vehicle is moving up the grade at a non-zero speed.  However,  this  feature  would  be  easily  conceived  by a person skilled in the art from D1 considering that the control  unit  is  configured  to  automatically control  the  torque  output  of  the  traction  motor  to  hold  the  zero  speed  or  the  near zero speed of the vehicle on the grade to prevent rollback  of  the  vehicle  (see  paragraph [0055])  and  D2  considering  increasing  a  first  braking  pressure  in  a  first  wheel  brake  of  the   at least one rear wheel to inhibit  a  rollback  of  a  vehicle  (see  claim  1). It would have been obvious to one of ordinary skill at the time of filing to modify the rollback control of D1 to increase brake pressure as disclosed in D2 it merely involves using a known device in a known way with predictable results for the benefit of  redundancy in rollback prevention.   
As to claim 15, the additional features characterized in that the deceleration of the vehicle  is  monitored  while  the  vehicle  is  moving  in  a  selected  direction  of  travel,  and  the  deceleration  of the vehicle 1s automatically prevented from exceeding  the  upper  non-zero  limit  by  automatically controlling one or  more  of  torque  generated  by  the  motor  or  actuation  of  the  brake of the vehicle while  the  vehicle  is  moving  in  the  selected  direction  of  travel  up  the  grade, (would be easily conceived by a  person  skilled  m  the  art  from  D1  considering  automatically  controlling  a  torque  
As to claim 16, the additional features characterized in that monitoring the deceleration of the  vehicle and automatically preventing the deceleration of the vehicle from exceeding the upper non-zero limit occur responsive to travel of the vehicle up the grade of the route that is a non-zero grade, (would be easily conceived by a person skilled in the art from D1 considering automatically  controlling  a  torque output of at least one traction motor of the vehicle, based at least in part on the calculated   deceleration, to a target deceleration of the vehicle to a selected speed (see  paragraph  [0065])).  
As to claim 17, the additional features characterized  in that  automatically  preventing  the  deceleration of the vehicle from exceeding the upper non-zero limit occurs responsive to the vehicle reaching a zero-speed condition and begins prior  to  the  vehicle  beginning  to  roll  back down  the  grade, (would be easily conceived by a person skilled in the art from  D1 considering that the control unit  is  configured to automatically control the torque output of the traction motor to hold the zero speed or the near zero speed  of  the  vehicle  on  the  grade  to prevent rollback of the  vehicle  (see  paragraph  [0055])).  
As to claim 18, the additional features characterized in that automatically preventing the  deceleration of the vehicle from exceeding the upper non-zero limit occurs by actuating the brake of the vehicle, and a method further comprises: subsequently releasing the brake and maintaining a position of the vehicle on the grade and without the vehicle rolling back down the grade by controlling  the motor of the vehicle, (is merely a matter of design choice in light of D2 stating increasing a first  braking  pressure in a first wheel brake of the at least one rear wheel to inhibit a rollback of a vehicle (see  claim  1)).  
As to claim 19, the  additional features are disclosed in D1 in that each wheel (20) is driven by a  three-phase  alternating-current (AC), induction type wheel motor (18);  and the control unit is  
As to claim 20, D1, which is considered to be the closest prior art to the subject matter of claim  20,  discloses control systems for controlling a vehicle comprising a control system to determine a selected  direction  of  travel  of  the  vehicle  (see  paragraphs  [0018], [0024]).
Claim  20  differs  from  D1 in that a vehicle  control  system  comprises  a   controller configured to identify  a  rollback  condition of a vehicle responsive to the operational  direction of a motor of the vehicle being different from the selected direction of travel  of the vehicle,  wherein the  controller  also  1s  configured  to  automatically  slow or stop  movement of  the vehicle by automatically actuating a brake of  the  vehicle  responsive  to the rollback condition being identified  and  the  operational  speed  of  the  motor  exceeding  a  designated, non-zero speed threshold.  However,  this  feature  would  be  easily  conceived  by  a  person  skilled in the art from D1 considering that the control unit is configured  to  automatically  control  the  torque output of the traction motor  to  hold  the zero speed or the near  zero  speed of the vehicle  on  the grade to prevent rollback of the vehicle (see  paragraph  [0055])  and  D2 considering the vehicle which is rolling back if the wheel speed  quantities  of  the  front  wheels are  equal  to   or less  than  a  second  predefinable  comparison  value  and  if  the  wheel  speed quantity  of  at  least  one  rear  wheel  is  greater  than  the  second  comparison  value;  and  increasing a first braking  pressure  in  a  first  wheel  brake  of  the  at  least  one  rear  wheel  to  inhibit  a rollback  of a vehicle (see  column  8,  lines  15-24;  and  claim  1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the rollback control of D1 to have the control aspects of D2 as it merely involves using a known device in a known way with predictable results with the benefit of preventing further rollback. 

As to claim 22 D1, which is considered to  be  the  closest  prior  art  to  the  subject  matter  of  claim  22,  discloses  control  systems  for  controlling  a  vehicle  comprising:  a  control  unit  (10)  configured  to  calculate  mm1mum  speed  using  a  gravity  force  value  function,  calculate  vehicle  deceleration, actively manage to a target deceleration  to  either  zero  speed,  or  a  selectable  near zero speed, and prevent the vehicle from rolling backwards on grade, wherein the calculated deceleration is determined by estimating a grade  and  a  load  of  the  vehicle  (see  paragraphs  [0018],  [0027],  [0045],  [0065];  and  figure  IA).
Claim  22 differs from D1 in that a vehicle  control system comprises a controller configured to monitor the speed of a  vehicle  and to automatically prevent the speed of the vehicle from falling below the lower limit by actuating a brake of the vehicle, the controller configured to actuate the brake  based  on  the  speed  of  the  vehicle  and  independent of acceleration of the vehicle, wherein the controller  is  configured  to actuate the brake of the vehicle to prevent rollback of the  vehicle  while  the  vehicle  is  moving  up  the  grade  at  a  non-zero  speed.  However, this  feature  would  be  easily  conceived  by  a  person  skilled  in  the  art from D1 considering that  inverter systems  (112,  114)  utilize  a  speed  feedback;  and  the  control unit is configured to  automatically  control  the  torque  output  of  the  
As to claim 23, the additional features characterized  in  that  the  controller  is  configured  to  monitor the speed of the vehicle subsequent to release of an acceleration  input  device  of  the  vehicle, and to automatically  prevent  the  speed  of  the  vehicle  from  falling  below  the  lower  limit subsequent to release of the acceleration input  device,  (would  be  easily  conceived  by  a  person skilled in the art  from  D1  considering  that  the  control  unit  (116)  is  configured  to calculate or otherwise determine vehicle deceleration and to  actively  manage  to  a  target deceleration, to either zero speed or selectable near zero speed, as an operator lets off of the  accelerator pedal; and this allows the vehicle (10)  to  hold  zero  speed  or  near  zero  speed  on  grade  without  knowing  information  about  grade  and/or  load,  and  prevents  the  vehicle  (12) from rolling  backwards  on  grade  (see  paragraph  [0024];  and  figures  2A-2B)).  
As to claim 24, the additional features characterized  in  that  the  controller  is  configured  to  monitor the speed of  the  vehicle  while  an  operator  continues  to  actuate  or  depress  an acceleration input device of the vehicle, and  to  automatically  prevent  the  speed  of  the  vehicle from falling below the lower limit while the operator continues to  actuate  or  depress  the  acceleration input device, (would be easily conceived by a person skilled in the art from D1  considering control systems for providing  for  rapid  acceleration  from  a  standstill  or  near  standstill while on grade, and  
As to claim 25, D1, which is considered to be  the  closest  prior  art  to  the  subject  matter  of  claim  25,  discloses a method for controlling a vehicle, comprising the steps of: receiving  inputs  from  an ignition switch (118), an accelerator position transducer (120) (associated  with  an  operator accelerator control,  e.g.,  "gas  pedal");  and  providing  a  means  for  permitting  an  operator  to select an intended or desired direction of vehicle movement using a gear selector (124) (see  paragraphs  [0004],  [0022];  and  figure 2A).
Claim 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015-0081150 A1, hereinafter D1, in view of US 2012-0187750, hereinafter D3.
Claim 25 differs from D1 in that  a  method  comprises  the  step  of  releasing  a  brake  of  a  vehicle responsive  to  one  or  more  of  the  torque  generated  by  the  one  or  more  motors  reaching  a  maximum  available  torque,  the  torque  generated  by  the  one  or  more   motors reaching a target release  acceleration,  or  expiration  of  a  predetermined  non-zero  duration  of  time. However, this feature is merely a matter  of  design  choice  in  light  of  D3  stating  that  a  brake releasing module (308) releases a brake fluid from a braking system based  on  a  period  between a present time and  a  time  when  a  triggering  signal  is  generated  (see  claim  2;  and  figure 3). It would have been obvious to one of ordinary skill at the time of filing to modify the rollback control of D1 to have the brake release of D3 as it merely involves using a known device in a known way with predictable results for the benefit of switching between redundant rollback prevention.
As to claim 26, D1 which is  considered to be the closest prior art to the subject matter of  claim  26, discloses a method for controlling a vehicle, comprising the step of providing for rapid  acceleration from a standstill or near standstill while on grade, and for preventing the vehicle from rolling backwards 
Claim 26 differs from D1 in that a  method  comprises  the  steps  of:  determining  whether  a  brake of a vehicle  is  released  while  the  vehicle  is  in  a  stopped  state  on a  grade  of  a  route;  and responsive  to  determining  that  the  brake  is  released,  one or more of allowing  the  vehicle to roll back down the grade  by  no  more  than  a  designated,  non-zero  threshold  distance  or  rapidly accelerating the vehicle using torque generated by one or more motors of the vehicle. However, this feature would be easily conceived by a  person  skilled  in  the  art  from  D3  considering  that  a  brake  pedal  position  (BPP)  sensor  (144)  measures  position  of  a  brake pedal (146) and generates the BPP (142)  based  on  the  position  of  the  brake  pedal  (146);  and  the  brake  applying   module   (312)  controls   operation  of  the  brake  fluid   pump  (174)  to  limit    the vehicle speed (320) to  the  predetermined  maximum  speed  as  the  vehicle  rolls  down  the  hill  (see paragraphs  [0042],  [0071];  and  figures  1,  3).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the rollback control of D1 to have the brake fluid control of D3 as it merely involves using a known device in a known way with predictable results for the benefit of using a brake upon takeoff.
As to claim 27, D1, which is considered to  be  the  closest  prior  art  to  the  subject  matter  of  claim  27, discloses  a  method  for  controlling  a  vehicle,  comprising  the  step  of  automatically  controlling  a  torque  output  of  at  least  one  of  the  plural  traction  motors  (see  paragraphs  [0004], [0047]).
Claim 27 differs  from  D1  in  that  a  method  comprises  the  steps  of:  while  one  or  more brakes of a vehicle in a stationary position on  a  grade  are  engaged,  repeatedly  determining  whether an operator input to release the one or  more  brakes  is  received  during  a  blanking  interval; and releasing the one or more brakes of the vehicle responsive  to  not  receiving  the  operator input to release the one or more brakes during  the  blanking  interval.  However,  this  feature would be easily .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Soliman US 20090145673 A1 a hybrid propulsion system for a vehicle. The system including, a transmission device for transmitting torque to a first at least one drive wheel, a first electric energy conversion device coupled to an input of the transmission device, a second electric energy conversion device for transmitting torque to a second at least one drive wheel, and a control system, during a vehicle speed control operation where a speed of the vehicle is maintained at a desired speed, in response to acceleration resulting in vehicle speed beyond the desired speed, the acceleration not caused by vehicle operator input, the control system varying torque output of at least one of the first electric energy conversion device and the second electric energy conversion device to provide brake torque to at least one of the first at least one drive wheel and the second at least one drive wheel to decelerate the vehicle to the desired speed, selection of said one of the first and second electric energy conversion device based on an operating condition.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665